Citation Nr: 0716084	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-00 090	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for the chronic residuals 
of a left knee meniscal tear and cruciate ligament repair, to 
include as secondary to a service-connected right knee 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
January 1987.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO.  In March and 
July 2005 statements, his accredited representative related 
that he was waiving the right to have this additional 
evidence reviewed by the agency of original jurisdiction in 
accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for the chronic 
residuals of a left knee meniscal tear and cruciate ligament 
repair, to include as secondary to service-connected right 
knee disability.  The Board notes that there are medical 
opinions for and against service connection on a secondary 
basis in this case.  However, some of the medical opinions do 
not provide a complete rationale for their conclusions.  
Additionally, a medical opinion for service connection on a 
direct basis has not been requested.  Further, the medical 
evidence appears to suggest that the veteran had a pre-
existing medical disability prior to service and that he 
might have had intervening left knee injuries post-service 
that have not been considered.  Notably, a review of the 
medical evidence revealed that there might be additional 
medical evidence pertinent to the veteran's left knee 
disability that is not currently on record.  In any event, 
the record as it pertains to the etiology of the veteran's 
left knee disability is incomplete.  Therefore, the Board 
finds, as will be discussed below, that a remand is necessary 
for additional development to include a clarifying medical 
opinion with complete rationale as to whether it is at least 
as likely as not that the veteran's chronic residuals of a 
left knee meniscal tear and cruciate ligament repair is 
directly related to service or if it is secondary to his 
service-connected right knee disability.  The Board will 
address the medical evidence and veteran's contentions in 
chronological order.

The veteran's pre-service private medical records indicated 
that in March 1964, osteoporosis was found in his knees which 
was attributed to rickets and scurvy.  By November 1964, the 
findings of rickets and scurvy were noted to have undergone 
favorable healing and the periostitis in both of his knees, 
thighs, and legs had healed.  The epiphyses appeared to be 
developing normally.  In November 1975, Osgood-Schlatter's 
disease was diagnosed bilaterally in the veteran's knees 
after an x-ray.  In December 1975, the veteran reported pain 
in both knees but upon physical examination he had no 
effusion of the knees and had full range of motion.  A March 
1977 entry indicated that the veteran's Osgood-Schlatter's 
disease in both knees was quiescent and had less soft tissue 
swelling than on the previous examination.  

The veteran's March 1983 service entrance examination and 
report of medical history were absent for complaints, 
treatment, or diagnosis of a left knee disability and he was 
found to be qualified for service.  In August 1984, the 
veteran complained of painful knees for the past 48 hours 
that he attributed to an old injury that occurred eight years 
prior.  The assessment was bilateral chondromalacia patella.  
He was given support for his left knee.  An August 1984 
medical report recorded a few days later elaborated that the 
veteran had a long history of knee problems and that his 
recent knee injury was sustained during a basketball game.  
His left knee assessment was medial collateral ligament 
strain and an orthopedic consultation was requested to rule 
out a medial meniscus tear.  An August 1984 orthopedics 
impression of the left knee was mild chondromalacia patella 
with no evidence of medial collateral ligament strain.  There 
appeared to be radiographic evidence of djd (degenerative 
joint disease) of the patellofemoral joint with no other 
changes.  (The Board notes that a contemporaneous x-ray 
report is not in the record.)  Also in August 1984, the 
veteran was noted as having Osgood Schlatter's disease in 
both his knees.  

A February 1986 VA treatment entry noted that the veteran 
injured his right knee while playing basketball and that his 
left knee had no apparent effusion and no restricted range of 
motion but it was noted that the veteran would not permit an 
examination.  The impression was questionable left knee 
injury.  A February 1986 orthopedic consultation taken a few 
days later noted that the veteran's left knee had full 
flexion and extension.  (The Board notes that a July 1986 
treatment note reflected that the veteran had arthroscopic 
surgery on his left knee for a torn lateral meniscus.  
However, the Board notes that prior treatment records 
indicated that it was his right knee that was assessed as 
having a possible torn lateral meniscus.  See the February 
1986 medical board report cover sheet with the primary 
diagnosis of right knee lateral meniscus tear that restricted 
the veteran from physical activities until August 1986 and a 
July 1986 treatment entry that indicated the veteran had 
arthroscopy on his right knee.  Further, a September 1986 
entry appears to correct the diagnosis from left lateral 
meniscus tear to chondromalacia patella lateral femoral 
condoyle of the right knee.)  A September 1986 entry noted 
that the veteran presented for follow-up of his knee, but it 
was unspecified if it was his left or right.  However, it was 
noted that he had a history of prior problems with the left 
knee dating back to at least 1984 and that he had a prior 
diagnosis of Osgood-Schlatter's disease.  (The Board notes 
that a September 1986 orthopedic clinical note referred to 
the aforementioned record which indicates that the record was 
discussing the veteran's right knee disability.)  There were 
no examinations or reports of medical history taken at the 
time of the veteran's separation from service in January 1987 
on record.  

A December 1987 examination and report of medical history for 
a civilian army position was negative for complaints, 
treatment, or a diagnosis of a left knee disability.  In 
January 1989, a VA treatment entry noted that the veteran 
complained that his left knee hurt.  A December 1989 VA 
examination given in conjunction with a claim for service 
connection for a right knee disability revealed that neither 
of the veteran's knees had evidence of fracture, dislocation, 
nor other bony destruction and both joint spaces were 
preserved.  

Private orthopedic treatment entries dated from September to 
December 1990 from a private orthopedic group, L.O.G., 
indicated that the veteran presented in September with a 
possible torn left knee tendon following a left knee injury 
after noticing swelling after playing football.  He denied 
any type of injury or collision during the football game.  
The impression was second degree torn MCL (medial collateral 
ligament) and possible torn medial meniscus.  In December, 
the diagnosis was degenerative tear of medial meniscus.  

Private treatment records from a private treatment facility, 
D.H.S., dated in December 1990 reflected that the veteran 
underwent an arthroscopy of the left knee and had a post 
operative diagnosis of degenerative tear of the medial 
meniscus.  The veteran reported that he had been playing 
football in September and did not recall any specific injury 
but two days later he developed pain and swelling and 
catching in his left knee.  A magnetic resonance scan showed 
a tear of the medial meniscus and in the anterior horn of the 
lateral meniscus.  

An April 1991 VA examination that the veteran underwent in 
connection with an increased rating for his service-connected 
right knee reflected that he reported that he had 
arthroscopic surgery on his left knee in November 1990.  The 
veteran stated that he had not had any injuries to his left 
knee and that his left knee disability was due to problems 
with the abnormal distribution of weight resulting from his 
right knee disability.  He complained of bilateral knee 
weakness and locking.  Physical examination revealed that the 
veteran walked with a limp favoring his right lower 
extremity, however, his posture and carriage were normal and 
the size, contour, and muscular development were normal.  
There was no swelling tenderness, or deformity of either knee 
but he had some evidence of old Osgood-Schlatter's disease 
over the tibial tubercles.  He had crepitus over the medial 
portion of the left knee but full range of motion.  The 
diagnosis was history of arthroscopic surgery of the left 
knee that was symptomatic with no functional impairment 
noted.  A left knee x-ray revealed minimal to moderate 
osteoarthritis with no other bone or joint pathology.  

The veteran continued to complain of bilateral knee pain, 
locking, and stiffness after his April 1991 VA examination.  
An August 1991 VA left knee arthrogram did not reveal any 
meniscal tear, fracture, or bone destruction.  

During an August 1991 hearing for an increased rating for his 
service-connected right knee disability, the veteran 
testified that he had fallen because of instability of his 
right knee and had to balance on his left leg when walking up 
and down stairs due to his right knee disability.  

The veteran still complained of left knee pain in VA 
treatment records dated in 1993.  

Films of the veteran's left knee taken at D.H.S. dated in 
June 1996 showed spurring in the intercondylar eminences of 
the proximal tibia as well as the posterior patella and there 
was no evidence of fracture.  A July 1996 entry showed that 
the veteran complained of left knee pain with intermittent 
buckling and popping for the past six months.  He underwent a 
left knee arthroscopy which revealed chondromalacia changes 
of the lateral femoral condyle and left knee synovistis.  
Shavings removed from the left knee showed fragments of 
synovium with mild telangiectasia.  

May 2001 VA treatment records showed that the veteran had a 
prior history of bilateral knee pain with swelling, locking, 
but no instability or falls.  During a March 2002 VA 
examination, again for his service-connected right knee 
disability, the veteran reported that he began having 
complaints of bilateral knee pain in August 1984 that was 
diagnosed as bilateral chondromalacia patella.  The veteran 
reported that he had two left knee arthroscopies (in 1991 and 
1996) at D.H.S.  Physical examination noted that the veteran 
stood with normal alignment of both knees.  The veteran 
slightly favored his right knee during walking.  He had a 
diagnosis of post operative status lateral meniscectomy of 
the left knee dating from 1989.  The examiner opined, after 
reviewing the claims file, that there had been chondromalacia 
of the left knee in 1986 and 1987.  X-rays were negative for 
evidence of joint narrowing.  However, a March 2002 VA 
radiology report found minimal degenerative changes in both 
knees with no erosive changes demonstrated.  

A June 2003 VA examination for the claim on appeal noted that 
the veteran's claims file had been reviewed.  The veteran 
reported that his left knee began having problems in 1990.  
The veteran believed that his two left knee surgeries were 
the result of his favoring his left knee due to the 
pathologies in his service-connected right knee.  The 
assessment was chronic residuals of the left knee meniscal 
tear and cruciate ligament repair.  The examiner opined that 
it was not at least as likely as not that the veteran's left 
knee pathology was related to compensatory changes secondary 
to his service-connected right knee because both the 
pathologies described were of traumatic nature and when 
questioned, the veteran specifically denied any traumatic 
injuries or issues regarding his left knee.  Therefore, the 
examiner concluded that compensatory changes were not 
traditionally the causation of the form of pathology which 
provided the foundation upon which the opinion was rendered.  

In March 2005, the Board received an opinion from Dr. P.J.A., 
a private doctor.  Dr P.J.A., M.D., noted that he had seen 
the veteran for degenerative changes and meniscal pathology 
in his left knee.  He reflected that the veteran had two 
surgeries on his right knee and his left knee had taken a bit 
of abuse over time.  Dr. P.J.A. opined that the right knee 
surgeries had exacerbated his underlying conditions and made 
his left knee a little worse.  Further, a VA orthopedic 
report dated in June 2005 indicated that the veteran had 
bilateral knee problems with the right greater than left.  In 
February 2005, the veteran had another left knee arthroscopy 
at a private hospital, P.A.F.P.H., which apparently found 
degenerative changes and meniscal pathology.  The report also 
indicated the veteran was involved in a motor vehicle 
accident in January 2005 that irritated "the knee."  It was 
noted that the right knee injury likely contributed to the 
great left knee stress and the development of left knee pain.  
The assessment was likely moderate mensical resection and 
cartilage malacia.  It was noted the veteran wore bilateral 
knee braces.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran and 
his representative with the most current 
provisions of 38 C.F.R. § 3.310, including 
the recently revised paragraph (b) 
aggravation of nonservice-connected 
disabilities.  The RO should also send the 
veteran a letter containing 
Dingess/Hartman v. Nicholson (2006) notice 
information.

2.  The RO should request any treatment 
records pertaining to the veteran's left 
knee disability from the private hospital, 
P.A.F.P.H.  In particular, records 
pertaining to a left knee arthroscopy in 
February 2005 should be requested.  
Attempts to obtain the records should be 
documented.  

3.  The RO should ask to the veteran to 
identify any recent private treatment 
records pertaining to his left knee.  The 
Board is particularly interested in 
private treatment records dated after his 
last VA examination in June 2003 and 
pertaining to the January 2005 motor 
vehicle accident, if any.  Attempts to 
obtain the records should be documented.

4.  The RO should request any VA treatment 
records dated after the June 2003 VA 
examination pertaining to the veteran's 
left knee disability.  Attempts to obtain 
the records should be documented.

5.  After the development in 1 through 4 
has been undertaken, please schedule the 
veteran for a VA examination to evaluate 
his left knee disability.  A copy of the 
claims folder and this REMAND must be made 
available to the examiner in conjunction 
with the examination.  The examination 
report must include responses to the each 
of the following items:

a.  Based on a review of the claims 
folder and the examination findings, the 
examiner should state a medical opinion--
based on review of all pertinent evidence 
of record including the pre-service 
medical records, service medical records; 
VA examinations, and private and VA 
treatment reports--as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's left knee 
disability (the chronic residuals of a 
left knee meniscal tear and cruciate 
ligament repair), is the result of a 
disease or injury in service to include 
his diagnosis of chondromalacia patella 
and findings of degenerative joint 
disease, as opposed to its being due to 
some other factor or factors.  Further 
the examiner should opine as to the 
relationship, if any, between the 
veteran's pre-service diagnosis of 
Osgood-Schlatter's disease and his left 
knee disability.  In particular, the 
examiner should consider the pre-service 
findings of osteoporosis, rickets, and 
scurvy in March 1964; periostitis in 
November 1964; and Osgood-Schlatter's 
disease in December 1975.  The examiner 
should also consider the in-service 
notations of bilateral chondromalacia 
patella, degenerative joint disease of 
the patellofemoral joint, and Osgood 
Schlatter's disease in August 1984.  

Further, the examiner should observe the 
post-service medical findings including 
the December 1989 VA examination that 
indicated no left knee fracture, 
dislocation, nor other bony destruction 
and preserved joint spaces; September 
through December 1990 reports from L.O.G. 
noting a degenerative tear of medial 
meniscus following a left knee injury 
related to playing football; December 
1990 reports from D.H.S. indicating that 
the veteran underwent a left knee 
arthroscopy and had a diagnosis of 
degenerative tear of the medial meniscus; 
April 1991 VA examination in its 
entirety, including the finding that he 
walked with a limp favoring his right 
lower extremity and the left knee x-ray 
which revealed minimal to moderate 
osteoarthritis with no other bone or 
joint pathology; August 1991 VA left knee 
arthrogram that did not reveal any 
meniscal tear, fracture, or bone 
destruction; records of the left knee 
from D.H.S. dated in June and July 1996, 
including a left knee arthroscopy which 
revealed chondromalacia changes of the 
lateral femoral condyle and left knee 
synovistis with mild telangiectasia; May 
2001 VA examination in its entirety, 
including the findings that the veteran 
slightly favored his right knee during 
walking and the radiology report that 
found minimal degenerative changes in 
both knees with no erosive changes 
demonstrated; June 2003 VA examination in 
its entirety including the opinion and 
rationale; March 2005 Dr. P.J.A. opinion; 
and the June 2005 VA orthopedic report 
and opinion with rationale.  

b.  The examiner should also render an 
opinion as to the likelihood (likely, 
unlikely, at least as likely as not) that 
the veteran's service-connected right 
knee disability aggravated the veteran's 
left knee beyond the natural progression 
of the left knee disability to result in 
the chronic residuals of a left knee 
meniscal tear and cruciate ligament 
repair.  In rendering his opinion, the 
examiner should consider the 
aforementioned pre-service, in-service, 
and post-service identified medical 
treatment reports.  

6.  After an appropriate period of time or 
after the veteran indicates that he has no 
further evidence to submit, the veteran's 
application for service connection for the 
chronic residuals of a left knee meniscal 
tear and cruciate ligament repair should 
be readjudicated on a direct basis and on 
a secondary basis under consideration of 
the provisions of 38 C.F.R. § 3.310.  In 
the event that the claims are not resolved 
to the satisfaction of the veteran, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



